Title: From George Washington to John Fitzgerald, 27 July 1799
From: Washington, George
To: Fitzgerald, John



Dear Sir,
Mount Vernon 27th July 1799

Recollecting that you had some doubt, at the last General Meeting of the Potomack Company, concerning the validity of your Powers to represent the State of Virginia in its interest therein, I wish to know whether those doubts have been removed by the Treasurer now in Office.
The Stockholders are called upon, I perceive⟨,⟩ by a Printed (and I presume circular) letter in precise terms to attend the next Genl Meeting in George Town the 5th of next month, to consider, & decide on an important measure. Much is it to be regretted, that a work of such public utility and (if executed) of such

immense advantage to the Undertakers, should be forcd to go limpingly on as that has done; particularly to the injury of those individuals who (in affect⟨ingly) endeavo⟩red to promote the completion of it.
If you have not powers of sufficient validity to justify your voting on this occasion, I hope, to your successor they will be given before the meeting; and if they are sufficient let me pray you to attend, and in time, for it is really necessary as well for the reputation as interest of the Company that the business should be rescued from its present Sloth.
I shall make a point of it, to be at the Union Tavern in George Town on the day appointed and by 11 oclock unless prevented by sickness; and in that case shall appear by Proxy; and I shall feel much chagreen if the State of Virginia is unrepresented thereat. With great esteem and regard I am—Dear Sir Your Obedt & Affecte Servt

Go: Washington

